Citation Nr: 0733640	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 
2000, for service connection for bilateral tinnitus.  

2.  Entitlement to an effective date earlier than February 3, 
2000, for service connection for bilateral hearing loss.  

3.  Entitlement to an effective date earlier than February 3, 
2000, for service connection for status post crush injury to 
the right thumb.  

4.  Entitlement to an increased evaluation for intervertebral 
disc syndrome, L5-S1, status post laminectomy, currently 
rated 40 percent disabling.  

5.  Entitlement to a higher initial evaluation than the 10 
percent assigned, beginning July 21, 2004, for peripheral 
neuropathy of the left lower extremity.  

6.  Entitlement to an increased evaluation for bilateral 
tinnitus, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1961 to June 1964.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is contained in the claims folder. 
 
In a June 2005 statement, the veteran informed that he 
accepted the February 3, 2000, effective date for service 
connection for hearing loss.  At his June 2007 hearing, he 
affirmed that there was no issue in controversy as to the 
February 3, 2000, effective date assigned with the grant of 
service connection for hearing loss.  Also at the June 2007 
hearing, the veteran withdrew his claim for an earlier 
effective date for service connection for status post crush 
injury to the right thumb.  The transcript of that hearing 
having been reduced to writing and associated with the claims 
file, these claims are officially withdrawn.  Hence, there is 
no claim for an earlier effective date for service connection 
for hearing loss, or for an earlier effective date for status 
post crush injury to the right thumb, on appeal.  

In a January 2006 statement, the veteran appeared to contend 
that he had on appeal a claim for an earlier effective date 
than February 16, 1995, for the grant of service connection 
for intervertebral disc syndrome.  The record did not then 
reflect such a pending appeal.  By an October 2006 rating 
action, the RO denied an earlier effective date for service 
connection for that disorder.  At the veteran's June 2007 
hearing, he and his representative clarified those claims 
they believed to be on appeal, and a claim for an earlier 
effective date for service connection for intervertebral disc 
syndrome was not among them.  Accordingly, absent a case in 
controversy, the Board concludes that there is no claim for 
an earlier effective date for service connection for 
intervertebral disc syndrome, either on appeal before the 
Board, or warranting referral to the RO.   

The issues of entitlement to an increased evaluation for 
intervertebral disc syndrome, L5-S1, status post laminectomy, 
and entitlement to a higher initial evaluation for peripheral 
neuropathy of the left lower extremity, are herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required on the part of the appellant.


FINDINGS OF FACT

1. The veteran did not submit a formal claim or an informal 
original claim for service connection for tinnitus prior to 
October 12, 2000.  

2.  Ten percent is the maximum schedular rating for recurrent 
tinnitus, whether the sound is perceived in one ear or both 
ears.





CONCLUSIONS OF LAW

1.  An effective date earlier than October 12, 2000, for the 
grant of service connection for tinnitus is denied as a 
matter of law. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).

2.  The claims for an increased rating above the 10 percent 
assigned for bilateral tinnitus, or alternatively for 
separate schedular 10 percent ratings for tinnitus in each 
ear, are without legal merit.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The claim for an earlier effective date for service 
connection for tinnitus is here denied as a matter of law, 
based upon the absence of dispute as to the relevant facts.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §  3.400.  Specifically, as 
discussed below, the veteran has presented multiple 
contentions, including, in effect, that his claim for service 
connection for tinnitus must have been submitted on February 
3, 2000, because had provided the claim to his authorized 
representative together with two other claims, and those two 
other claims were submitted in February 3, 2000, and it is 
thus 'only logical' that the tinnitus claim most have been 
submitted at that time.  However, the evidentiary record does 
not provide any record of a tinnitus claim filing prior to 
October 12, 2000, and the veteran does not dispute the 
contents of the evidentiary record.  He also does not 
indicate the existence of any evidence, beyond his 
contentions, that would support an earlier effective date 
claim, and the Board has recognized and discounted his 
contentions as ultimately insufficient to support his earlier 
effective date claim. 

The record does not indicate the existence of any evidence 
that would support the claim, and there is presented no 
reasonable possibility that any such evidence exists.  The 
veteran's other theories, as addressed below, to support an 
earlier effective date claim, are not based on any dispute as 
to relevant evidence, but rather are based on whether past 
evidence, already presented, might constitute an informal 
claim for service connection.  Those theories are here 
rejected based on the law, not the facts.  Under these 
circumstances, there is no basis in law and regulations for a 
grant of service connection for tinnitus earlier than October 
12, 2000.  The veteran's claim of entitlement to an effective 
date earlier than October 12, 2000, is thus a dispute with 
the governing law and regulations, and not with the facts to 
support his claim.  Absent a basis in the law and regulations 
for an earlier effective date in the veteran's case, there is 
no reasonable possibility that additional notice and 
development assistance will further the claim.  Hence, any 
question of prejudice to the veteran due to inadequate notice 
and assistance in development of the claim is obviated. 

Similarly, the law, and not the facts, are dispositive of the 
claim of entitlement to an increased rating for bilateral 
tinnitus.  Hence, the duties to notify and assist imposed by 
the VCAA are not applicable to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  There is no reasonable 
possibility that additional development would further the 
claim.  



II.  Claim for an Effective Date for Service Connection for 
Bilateral Tinnitus
Earlier Than October 12, 2000

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400 (2007).  For claims received 
on or after October 1, 1984, if a claim for service 
connection is received within one year of separation from 
service and that claim is granted, then the effective date 
for service connection is the day following the date of 
separation from service.  38 C.F.R. § 3.400(b)(ii)(B).  

The veteran in his May 2005 claim clarified that he was 
seeking an earlier effective date than October 12, 2000, for 
service connection for tinnitus, on several alternative 
bases.  First, he contended that other claims were filed by 
his authorized representative on February 3, 2000, and that 
he provided those claims to his representative, together with 
a claim for service connection for tinnitus, on January 10, 
2000.  In essence, he claims that logically all these claims 
must have been filed as a group, and thus he should be 
afforded an effective date based on that earlier filing.  
Thus, in effect, the veteran is contending that he should be 
afforded a presumption of regularity of his actions and the 
actions of his authorized representative, based upon his 
assertion that he provided a tinnitus claim in January 2000 
to his authorized representative, to file together with other 
claims.  However, the law recognizes no presumption of 
regularity of this sort, which in effect would require VA to 
accept, without supportive documentary evidence, that both 
the veteran and his representative did what the veteran now 
says they did, and thus also necessarily accept that VA 
somehow failed in receiving, processing, and filing that 
claim purportedly received in February 2000.  

Such an analysis turns the presumption of regularity around.  
A presumption of regularity does apply to the official acts 
of public officers, and in this case presumes that any claim 
filed was received, processed, and filed correctly.  To 
overcome that presumption, the veteran must present "clear 
evidence to the contrary," which he has not done.  Ashley v. 
Derwinski, 2 Vet. App. 64-65 (1992).  Rather the veteran has 
only presented his bald assertion, unsupported by any 
corroborating evidence, of his and his representative's 
actions in filing a claim on February 3, 2000, which claim is 
nowhere to be found in the record.  

The veteran has also asserted that "something must have been 
in the works" to have caused a physician, Dr. P, to mention 
tinnitus symptoms in two medical statements in August 2000.   
"Something must have been in the works," and any rational 
arguments this clause might imply, are not bases for 
recognition of a earlier effective date for a claim for 
service connection.  38 C.F.R. § 3.400.  

Moreover, the veteran has contended that he complained of 
hearing noises at a VA hearing loss examination in Syracuse, 
New York, in 1974, though the complaints of tinnitus were 
never written down.  He further contends that a report of a 
VA hearing loss examination in March 1995 did document his 
complaint of hearing noises.  He contends that these should 
constitute informal claims or implied claims to support an 
earlier effective date for service connection for tinnitus.  
While it is true that an informal claim may be any 
communication or action indicating an intent to apply for one 
or more VA benefits, 38 C.F.R. 3.155., those criteria are 
insufficient for an original informal claim.  An original 
informal claim (where no prior formal or informal claim, such 
as for service connection, has been established) requires a 
written document identifying the benefit and expressing some 
intent to seek it.  Brannon v. West, 12 Vet. App. 32 (1998); 
see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
Here, the 1995 VA examination record clearly does not meet 
those criteria for an informal original claim.  There is no 
documentary medical evidence of tinnitus from the 1974 VA 
examination record, and hence that record need not be 
considered with regard the veteran's informal claim theory.  

The veteran has contended that a basis of an inferred claim 
may be found in 38 C.F.R. § 3.103(a).  However, that section 
only addresses rights invoked with the filing of a claim, not 
any basis for inferring an earlier claim.  

In the final analyss, the claims file does not include any 
communication of record dated prior to October 12, 2000, that 
can be construed as a formal claim or an informal original 
claim for service connection for tinnitus. 38 C.F.R. 
§§ 3.155(a), 3.400.  Hence, the preponderance of the evidence 
is against the claim, and, therefore, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  Claim for Increased Evaluation for Bilateral Tinnitus

The veteran in December 2004 submitted a claim including for 
an increased evaluation for bilateral tinnitus, then rated 10 
percent disabling.  The veteran contends, in effect, that he 
should be entitled to separate compensable evaluations under 
38 C.F.R. § 4.25(b) (2007), or alternately a single higher 
evaluation, for his bilateral tinnitus.   

The applicable rating criteria, revised June 13, 2003, 
provide that only a single 10 percent schedular rating is to 
be assigned for recurrent tinnitus, whether the sound is 
perceived as being in one or both ears.  38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260, Note 2 (effective as of June 13, 
2003).  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006). 

The claimant has not disputed that DC 6260 precludes separate 
10 percent schedular evaluations.  Therefore, the law is here 
applicable and there is no dispute as to the application of 
the law to the facts of this case.  As the disposition of 
this claim is based on the law, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than October 12, 2000, for service 
connection for bilateral tinnitus is denied.  

Entitlement to an increased rating above the 10 percent 
currently assigned for bilateral tinnitus, or to two separate 
10 percent ratings for bilateral tinnitus, is denied. 

REMAND

It appears questionable, from review of the claims file, that 
the veteran has been afforded appropriate notice and 
development assistance, pursuant to the VCAA, as to his claim 
for an increased evaluation for intervertebral disc syndrome, 
L5-S1, status post laminectomy, and his claim for a higher 
initial evaluation for peripheral neuropathy of the left 
lower extremity, or indeed for the initial claim for service 
connection for peripheral neuropathy of the left lower 
extremity.  (For such downstream issues as initial ratings 
with the grant of service connection, the VA General Counsel 
has held that a VCAA notice is not required for such in cases 
where notice was afforded for the originating issue of 
service connection.  The General Counsel concluded that a 
Court decision suggesting otherwise is not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (2004); see Grantham v. 
Brown, 114 F.3d 1156 (1997).  The Board is bound by General 
Counsel opinions.  38 U.S.C.A. § 7104.  

The disabilities underlying the veteran's claims for an 
increased evaluation for intervertebral disc syndrome, L5-S1, 
status post laminectomy, and a higher initial evaluation for 
peripheral neuropathy of the left lower extremity, were the 
subject of VA spine and neurological examinations conducted 
in February 2005.  Although the spine examiner provided an 
addendum opinion in May 2005, the examiner did not then re-
examine the veteran, and more recent VA examinations for 
compensation purposes have not been conducted.  

At his hearing before the undersigned Veterans Law Judge in 
June 2007, the veteran testified that both his intervertebral 
disc syndrome and his peripheral neuropathy had increased in 
severity since his February 2005 VA examinations.  He also 
then testified that he was receiving treatment by a 
chiropractor for those disorders, every two weeks.  That 
chiropractor has provided opinions as to the severity of the 
veteran's intervertebral disc syndrome which are at variance 
with the findings of the February 2005 VA spine examiner.

Thus, the veteran's testimony and the opinions by his 
treating chiropractor suggest the possibility that the 
disabilities in issue have increased in severity since the 
most recent VA examinations in February 2005.  An examination 
will be requested whenever VA determines, as in this case, 
that there is a need to verify the severity of a disability.  
See 38 C.F.R. § 3.159(c)(4).  

The veteran is hereby advised that failure to appear for a 
scheduled examination, without good cause shown, would result 
in his claim for an initial evaluation for peripheral 
neuropathy of the left lower extremity being adjudicated 
based on the evidence of record, and his claim for an 
increased evaluation for intervertebral disc syndrome, L5-S1, 
status post laminectomy, being denied.  See 38 C.F.R. 
§ 3.655.

The case is therefore REMANDED for the following action:

1.  The RO should provide the veteran with a VCAA 
letter, informing of the complete notice and duty 
to assist provisions as applicable to his claims 
here remanded.  The letter should inform of the 
evidentiary bases to support his claims for an 
increased disability rating for intervertebral 
disc syndrome, L5-S1, status post laminectomy, and 
for a higher initial disability rating for 
peripheral neuropathy of the left lower extremity.

a.  The letter should explain the relative 
roles of VA and the veteran in obtaining 
evidence to support the claims.  The letter 
should ask the veteran to submit any evidence 
he has, and inform him that it is ultimately 
his responsibility to see that pertinent 
evidence is received.  The veteran should also 
be afforded appropriate notice as to potential 
downstream issues such as effective date, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

b.  Request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) which he has received for his low 
back and lower extremities.  After securing the 
necessary authorization, request all such 
records, to include unobtained records from VA 
medical facilities, and records of treatment by 
the veteran's chiropractor, Dr. R I.  All 
attempts in this regard should be annotated for 
the file along with the results of the search 
for evidence.

2.  Thereafter, afford the veteran spine and 
neurological examinations to ascertain the nature 
and extent of his intervertebral disc syndrome, 
L5-S1, status post laminectomy, and peripheral 
neuropathy of the left lower extremity.  The 
claims folder must be made available to the 
examiners for review in association with the 
examinations.  Any necessary, non-invasive tests 
should be conducted.  All clinical and special 
test findings should be clearly reported, and 
pertinent orthopedic and neurological findings 
should be reported.  

a.  The examiners should address the nature 
and extent of disability due to the veteran's 
service-connected intervertebral disc 
syndrome, L5-S1, status post laminectomy, and 
peripheral neuropathy of the left lower 
extremity.  In this regard, the examiners 
should review recorded medical history, 
including the VA spine and neurological 
examination reports in February 2005 and the 
spine addendum opinion provided in May 2005, 
and question the veteran as to what changes in 
symptoms have occurred since February 2005.  
(The examiners should note that new VA 
examinations were necessitated by veteran's 
contention of increased severity of his 
disorders since the February 2005 
examinations.)  The examiners should also note 
the severity of the veteran's disabilities as 
assessed by the veteran's chiropractor 
including in letters submitted dated in 
February 2005 and May 2007; the examiners 
should comment on these findings and 
assessments to the extent called for based on 
any discrepancies in findings or assessments.  
The examiners should address the degree of 
functional impairment, and scope of each 
disability, including whether and to what 
extent radicular symptoms are manifested in 
the left and/or right lower extremities.  

b.  Regarding low back impairment, the spine 
examination should address ranges of painless 
motion of the thoracolumbar spine as well as 
the spine as a whole.  Any pain with motion or 
pain with other functional use should be 
noted.  Regarding limitation of motion found, 
the examiners should comment on the presence 
or absence of associated pain, weakened 
movement, excess fatigability, incoordination, 
muscle atrophy, and the functional loss 
resulting from any such manifestations.  The 
examiners should attempt to provide a range of 
useful motion of the thoracolumbar spine, as 
well as the spine as a whole, in both flexion 
and extension, with consideration of these 
impacting factors of pain, weakened movement, 
excess fatigability, and incoordination.  The 
examiners should address whether the veteran 
has other disorders affecting the low back and 
its functional use, and if so whether these 
are distinguishable in their effects from the 
service-connected intervertebral disc 
syndrome, L5-S1, status post laminectomy.  If 
they are so distinguishable, the examiners 
should address which (degrees of) 
impairment(s) are attributable to the 
veteran's intervertebral disc syndrome, L5-S1, 
status post laminectomy, and which are 
attributable to other identified disabilities 
or other, unrelated causes (if present).  

c.  The neurological examination should 
address, for each lower extremity, the extent 
of impairment of functioning attributable to 
the veteran's radiculopathy (if present), and 
whether this in turn is due to the veteran's 
intervertebral disc syndrome, L5-S1, status 
post laminectomy, as differentiated (to the 
extent possible) from any unrelated lower 
extremity impairments and systemic impairments 
(again, if present).

d.  A complete rationale, supported by medical 
evidence, should be provided for all opinions 
expressed.  If some questions cannot be 
answered without resorting to mere 
speculation, this should be stated.

3.  Thereafter, and following any development 
indicated by obtained records, the RO should 
readjudicate the remanded claims de novo.  Rating 
for the veteran's peripheral neuropathy of the 
left lower extremity should be considered for the 
entire rating period, beginning July 21, 2004, to 
include the possibility of staged ratings, 
pursuant to Fenderson v. West, 12 Vet. App Vet. 
App. 119 (1999).  If the benefits sought by the 
remanded claims are not granted to the veteran's 
satisfaction, the veteran and his representative 
should be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


